Exhibit 10.1

 

SYNTA PHARMACEUTICALS CORP.

 

THIRD AMENDMENT

TO THE

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 

This Third Amendment (the “Amendment”) to the Amended and Restated Investor
Rights Agreement, dated December 13, 2002, as amended by the First Amendment to
the Amended and Restated Investor Rights Agreement, dated January 11, 2005, and
the Second Amendment to the Amended and Restated Investor Rights Agreement,
dated January 31, 2007, by and among Synta Pharmaceuticals Corp., a Delaware
corporation (the “Company”), and the Investors named therein (collectively, the
“Investor Rights Agreement”), is made as of November 30, 2011, by and among the
Company and the Investors.  Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Investor Rights Agreement.

 

WHEREAS, Section 2 of the Investor Rights Agreement sets forth certain rights
granted to the Investors with respect to the registration of the Registrable
Securities (the “Registration Rights”);

 

WHEREAS, the Company and the Investors wish to amend the Investor Rights
Agreement in order to extend the date on which the Registration Rights
terminate; and

 

WHEREAS, in accordance with Section 5.7 of the Investor Rights Agreement, by
executing and delivering this Amendment, the Company and the Investors have
approved this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Amendment of Investor Rights Agreement.

 

The Investor Rights Agreement is hereby amended by deleting Section 2.11 thereof
in its entirety and by substituting in lieu thereof the following:

 

“2.11           Termination of Registration Rights.  No Holder shall be entitled
to exercise any right provided for in this Section 2 after the later to occur of
(a) the date that is eight (8) years following the consummation of the Initial
Offering, and (b) the date on which all of such Holder’s Registrable Securities
may be sold within a 90-day period pursuant to SEC Rule 144.”

 

2.             Miscellaneous.

 

(i)            Except as contemplated by this Amendment, all of the terms and
conditions of the Investor Rights Agreement shall remain in full force and
effect.

 

(ii)           This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

SIGNATURE PAGES FOLLOW

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

 

COMPANY:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

By:

/s/ Safi R. Bahcall, Ph.D.

 

Name:

Safi R. Bahcall, Ph.D.

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

[Third Amendment to the Amended and Restated Investor Rights Agreement,

Signature Page, CONTINUED]

 

 

 

INVESTORS:

 

 

 

CxSYNTA LLC

 

 

 

 

By:

/s/ Bruce Kovner

 

Name:

 

 

Title:

 

 

 

 

BRUCE KOVNER

 

 

 

/s/ Bruce Kovner

 

Bruce Kovner

 

 

 

 

 

WYANDANCH PARTNERS, L.P.

 

 

 

 

By:

/s/ Keith R. Gollust

 

Name:

Keith R. Gollust

 

Title:

President, Gollust Management, Inc.

 

 

Its General Partner

 

 

 

 

 

KEITH R. GOLLUST

 

 

 

/s/ Keith R. Gollust

 

Keith R. Gollust

 

--------------------------------------------------------------------------------